AO 245B (Rev 02/18)   Judgment ma Criminal Case
                      Sheet I



                                         UNITED STATES DISTRICT COURT
                                                       Eastern District of Pennsylvania
                                                                           )
               UNITED STATES OF AMERICA                                    )         JUDGMENT IN A CRIMINAL CASE
                                  v.                                       )
                                                                           )
                          KEVIN DAVIS                                                Case Number: DPAE2: 17CR00650-003
                                                                           )
                                                                           )         USM Number: 76405-066
                                                                           )
                                                                           )          Shawn K. Page, Esq.
                                                                           )         Defendant's Attorney
THE DEFENDANT:
li1' pleaded gutlty to count(s)        5 and 6

D pleaded nolo contendere to count(s)                                                                                   FILEU
                                                                                                                         -        -                -+
                                                                                                                                                        I


   which was accepted by the court.
 D was found guilty on count(s)
                                                                                                                        JAN, 1B2079
   after a plea of not guilty.
                                                                                                            - KAm- -                  -
                                                                                                              By    I   B.'\RKMAN, Clerk
The defendant is adjudicated guilty of these offenses:                                                             ----Dep. Clerk




  21 :860(a)                       Possession with the intent to distnbute controlled substance                                                6



        The defendant is sentenced as provided in pages 2 through                7      _ of this judgment. The sentence is nnposed pursuant        io
 the Sentencing Reform Act of 1984.
 D The defendant has been found not guilty on count(s)
 D Count(s)                                              Dis       D are dismissed on the motion of the United States.
          It is ordered that the defendant must notify the United States attorney for this district withm 30 days of any- change of name, residence,
 or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
 the defenoant must notify the court and Urnted States attorney of material cl:ianges in economic circumstances.

                                                                           1/10/2019 -M    - -



                                                                          Date of lmpos11Ion of Judgment



                                                                          -~J;J_-~
                                                                          Signature of Judge
                                                                                                                                           -       -+
                                                                                                                                                    j
                                                                                                                                                            --M




                                                                           ~etrese ~Tuc~er,           ~.S. Q_istrict_ Court Judge, EDPA
                                                                          Name and Title of Judge



                                                                          Date       _1_/j_1 lLq
AO 245B (Rev. 02/18) Judgment m Cnmmal Case
                     Sheet 2 · Impnsonment

                                                                                                     Judgment · · Page .   2   of   7
 DEFENDANT: KEVIN DAVIS
 CASE NUMBER: DPAE2: 17CR00650-003

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:

  21 months for count 6 with credit for time served. counts 5 and 6 were merged to run together at sentencing.




      D The court makes the following recommendations to the Bureau of Prisons:




      D The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                       to

 at                                               _ , with a certified copy of this judgment.


                                                                                                      -   -
                                                                                                   L'NITED STATES MARSHAL


                                                                          By
                                                                                                          -    -
                                                                                                DEPUTY UNITED STATES MARSHAL
AO 245B (Rev 02/18) Judgment m a Cnmmal Case
                    Sheet 2A • Impnsonment
                                                                                         Judgment-Page .   3   of   __J_
DEFENDANT: KEVIN DAVIS
CASE NUMBER: DPAE2: 17CR00650-003

                                        ADDITIONAL IMPRISONMENT TERMS
 Pursuant to the Sentencing Reform Act of 1984, it is the judgment of the Court that the
 defendant, Kevin Davis, is hereby committed to the custody of the Bureau of Prisons to be
 imprisoned for a term of 21 months on Count 6.
 Upon release from imprisonment, the defendant shall be placed on supervised release for a term
 of six years on Count 6.
 Within 72 hours of release from the custody of the Bureau of Prisons, the defendant shall report
 in person to the probation office in the district to which the defendant is released.
 While on supervised release, the defendant shall not commit another federal, state, or local
 crime, shall be prohibited from possessing a firearm or other dangerous device, shall not possess
 an illegal controlled substance, shall submit to the collection of a DNA sample at the direction of
 the United States Probation Office, and shall comply with the other standard conditions that have
 been adopted by this Court. The defendant must submit to one drug test within 15 days of
 commencement of probation and at least two tests thereafter as determined by the probation
 officer.
 In addition, the defendant shall comply with the following special conditions:
 The defendant shall refrain from the illegal possession and/or use of drugs and shall
 submit to urinalysis or other forms of testing to ensure compliance. It is further ordered
 that the defendant shall participate in drug treatment and abide by the rules of any such
 program until satisfactorily discharged.
 The defendant shall participate in a program at the direction of the probation officer
 aimed at obtaining a GED, learning a vocation, or improving the defendant's literacy,
 education level, or employment skills in order to develop or improve skills needed to
 obtain and maintain gainful employment. The defendant shall remain in any
 recommended program until completed or until such time as the defendant Is released
 from attendance by the probation officer.
 The defendant shall provide the U.S. Probation Office with full disclosure of his financial
 records to include yearly income tax returns upon the request of the U.S. Probation
 Office. The defendant shall cooperate with the probation officer in the investigation of
 her financial dealings and shall provide truthful monthly statements of his income.
 The defendant is proh1b1ted from incurring any new credit charges or opening additional
 lines of credit without the approval of the probation officer, unless the defendant is in
 compliance with a payment schedule for any special assessment obligation. The defendant
 shall not encumber or liquidate interest in any assets unless it is in direct service of the
 special assessment obligation or otherwise has the express approval of the Court.
 The Court finds that the defendant does not have the ability to pay a fine. The Court will waive
 the fine in this case.
  It is further ordered that the defendant shall pay to the United States a total special assessment of
  $100. The special assessment is due immediately. It is recommended that the defendant participate in
 the Bureau of Prisons Inmate Financial Responsibility Program and provide a minimum payment
  of $25 per quarter towards the amount due. In the event the entire amount due is not paid prior to
 the commencement of supervision, the defendant shall satisfy the amount due in monthly
  installments of not less than $25, to commence 30 days after release from confinement.
AO 245B (Rev 02/18)   Judgment ma Cnminal Case
                      Sheet 3 - Supervised Release
                                                                                                               Judgment-Page   4   of   7
DEFENDA.·"-;T: KEVIN DAVIS
CASE NllMBER: DPAE2: 17CR00650-003
                                                      SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
 Upon release from imprisonment, the defendant shall be placed on supervised release for a term
 of six years on Count 6.




                                                     MA...~DATORY CONDITIONS

1.   You must not commit another federal, state or local cnme.
2.   You must not unlawfully possess a controlled substance.
3.   You must refrain from any unlawful use of a controlled substance. You must submit to one drug test within 15 days of release from
     imprisonment and at least two periodic drug tests thereafter, as detennined by the court.
            D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance abuse. (check if applicable)
4.    D You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution.   {check   if applicable)
5.    ~ You must cooperate in the collection of DNA as directed by the probation officer.          (check   if applicable)
6.    D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq,') as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where :you
           reside, work, are a student, or were convicted of a qualifying offense. (check 1/ applicable)
7.     D You must participate in an approved program for domestic violence.     (check   if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 2458 (Rev 02/18) Judgment ma Cnmmal Case
                    Sheet 3A   Superv1Sed Release
                                                                                                 Judgment- Page _               of
DEFENDANT: KEVIN DAVIS
CASE NUMBER: DPAE2: 17CR00650-003

                                      STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal Judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and ,
       when you must report to the probation officer, and you must report to the probation officer as mstructed.
3.     You must not knowingly leave the federal judicial district where you are authonzed to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your livmg
       arrangements (such as the people you bve with), you must notify the probation officer at least 10 days before the change. Ifnotifyirlg
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 1
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your superv1s1on that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job                    i
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 1:0
                                                                                                                                                 1
       days m advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer withm 72 hours.                     :
I 0.   You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causmg bodily injury or death to another person such as nunchakus or tasers),
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first gettmg the permission of the court.
12.    If the probation officer determmes that you pose a risk to another person (mcluding an organization), the probation officer may
       require you to notify the person about the nsk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A C.S. probation officer has instructed me on the conditions specified by the court and has proVIded me with a wntten copy of this
judgment containing these conditions. For further mformation regarding these conditions, see Overview of Probation and Supervised
Release Condztions, available at: www.uscourts.gov.


Defendant's Signature                                                                                       Date
AO 245B (Rev 02/18)    Judgment ma Crunmal Case
                       Sheet 5 - Comma! Monetary Penalties
                                                                                                      Judgment - Page _ _6    of         7
 DEFENDANT: KEVIN DAVIS
 CASE NUMBER: DPAE2: 17CR00650-003
                                              CRIML~AL MONETARY PE~ALTIES
     The defendant must pay the total crimmal monetary penalties under the schedule of payments on Sheet 6.


                        Assessment                JVT A Assessment*               Fine                      Restitution
 TOTALS               $ 100.00                 $ 0.00                           $ 0.00                    $ 0.00



 D The detemunation of restitution 1s deferred unttl                   . An Amended Judgment m a Crzmzna/ Case (AO 245CJ will be entered
     after such determination.

 D The defendant must make restitution (includmg commumty restitut10n) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless s~c1fied otherwise m
      the pnont)' order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
      before the Umted States 1s paid.




 TOTALS                              $                       0.00           $                        0.00


 D     Restitution amount ordered pursuant to plea agreement $
                                                                                                                                             I

 D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid m full before the
       fifteenth day after the date of the Judgment, pursuant to 18 lJ.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
       to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).                                                            ·

 D     The court determined that the defendant does not have the ability to pay interest and it 1s ordered that:

       D the interest requirement is waived for the          D fine     D restitution.
       D the interest reqmrement for the           D fme      •     restitution is modified as follows:

 * Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 ** Findings for the total amount oflosses are reqmred under Chapters 109A, 110, l lOA, and 113A of Title 18 for offenses committed on or
 after September 13, 1994, but before April 23, 1996.
AO 245B (Rev 02/18) Judgment m a Crunmal Case
                    Sheet 6 - Schedule of Payments

                                                                                                               Judgment -   Page      7     of           7
DEFENDANT: KEVIN DAVIS
CASE NUMBER: DPAE2: 17CR00650-003

                                                       SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D Lump sum payment of$                                     due immediately, balance due

              D     not later than                                    , or
              D     in accordance with    D C,       D D,        D     E,or      D F below; or
B     D Payment to begin immediately (may be combined with                    DC,          D D, or      D F below); or

C     D Payment m equal                               (e.g. weekly. monthly. quarterly) installments of $ _          __ _            over a period of
                             (e.g, months or years), to commence                       (e g. 30 or 60 days) after the date of this judgment, or

D     D Payment in equal                             (e. g, weekly, monthly, quarterly) installments of $                          _ over a period of
          _        __        (e.g, months or years), to commence                      (e g. 30 or 60 days) after release from imprisonment to a
              term of supervision; or

E     D Payment during the term of supervised release will commence within         _              (e g. 30 or 60 days) after release from
              imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     ~       Special instructions regardmg the payment of crimmal monetary penalties:
               It is recommended that the defendant participate in the Bureau of Prisons Inmate Financial Respons1bilrty Program and provide a minimum
               payment of $25 per quarter towards the amount due.




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period ofimpnsonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.                                                                      ·

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Defendant and Co-Defendant Names and Case Numbers (includtng defendant number), Total Amount, Joint and Several Amount,
      and corresponding payee, if appropnate.




D     The defendant shall pay the cost of prosecution.

D     The defendant shall pay the following court cost(s)

D     The defendant shall forfeit the defendant's interest m the following property to the Uruted States:



Payments shall be applied in the following order: (1 ) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NTA assessment, (8) penalties, and (9) costs, includmg cost of prosecution and court costs.
